Citation Nr: 0503936	
Decision Date: 02/14/05    Archive Date: 02/22/05

DOCKET NO.  95-12 515	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for asthma.


REPRESENTATION

Appellant represented by:	Theodore C. Jarvi, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


INTRODUCTION

The veteran served on active duty from April 1966 to January 
1970.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an April 1994 rating decision from the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Phoenix, Arizona.  The RO denied entitlement to 
service connection for asthma or chronic allergies due to 
exposure Agent Orange (AO).  In February 1995, the veteran 
filed a notice of disagreement only for the asthma issue; he 
specifically indicated that he did not wish to pursue the AO-
related issue.   

Previously enacted law prohibits service connection of a 
disability on the basis that it resulted from disease 
attributable to the use of tobacco products by a veteran 
during his or her service.  38 U.S.C.A. § 1103 (West Supp. 
2000).  This statute, however, applies only to claims filed 
after June 9, 1998.  Where the law or regulation changes 
after a claim has been filed or reopened, but before the 
administrative or judicial appeal process has been concluded, 
the version more favorable to the veteran applies.  Dudnick 
v. Brown, 10 Vet. App. 79 (1997); Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).  The veteran's claim was submitted prior to 
June 9, 1998.

In the present case, there is evidence of tobacco use during 
service, as well as a 1997 VA examination that mentions in 
the diagnostic impression a history of tobacco use as the 
possible etiology of bronchial asthma.  As the issue of 
nicotine dependence has been neither procedurally developed 
nor certified for appellate review, the Board is referring it 
to the RO for initial consideration and appropriate action.  
Godfrey v. Brown, 7 Vet. App. 398 (1995).

The veteran appealed this matter to the Board.  In June 1997, 
the Board remanded the case for further development 
consistent with its Order.  Upon completion of development, 
the case was returned to the Board.  In February 1999, the 
Board denied the claim as not well grounded.   

The veteran appealed the February 1999 Board decision to the 
United States Court of Appeals for Veterans Claims (CAVC).  
In July 2000, the CAVC issued a single judge decision 
affirming the Board's decision.  The veteran then filed a 
motion for reconsideration.  


On November 9, 2000, the Veterans Claims Assistance Act of 
2000 was enacted, which, among other things, eliminated the 
requirement to submit a well grounded claim.  Veterans Claims 
Assistance Act (VCAA) of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000); see also Karnas v. Derwinski, 1 Vet. App. 308, 
313 (1991).  

In a December 2000 Order, the CAVC remanded the case to 
provide the Board with an opportunity to readjudicate the 
claim under the new law.  See Luyster v. Gober, 14 Vet. App. 
186 (2000).   

On August 24, 2001, the Board entered a decision denying the 
veteran's claim of entitlement to service connection for 
asthma.  In an April 2002 Joint Motion for Remand the 
appellant and the Appellee moved the CAVC to vacate the 
Board's August 24, 2001 decision and remand the case to the 
Board for further appellate review.  

In an April 2002 Order the CAVC vacated the Board's August 
24, 2001 decision and remanded the claim to the Board for 
readjudication consistent with its Order.


FINDINGS OF FACT

1.	All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.

2.	A chronic acquired respiratory disorder diagnosed as 
asthma was not shown in active service or for many years 
thereafter; nor was the veteran diagnosed with 
bronchiectasis shown disabling to a compensable degree 
during the first post service year.  

3.	The competent and probative evidence of record establishes 
that asthma has not been linked to active service on any 
basis.  


CONCLUSION OF LAW

Asthma was not incurred in or aggravated by active service; 
nor may service connection be presumed for bronchiectasis.  
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002);  
38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran's record of military service (DD Form 214) 
establishes he served on active duty from April 1966 to 
January 1970.  

On enlistment examination in January 1966, there were no 
pertinent abnormalities; his lungs and chest were described 
as normal.  A routine chest X-ray in April 1966 also revealed 
no abnormalities.  In June 1967, he complained of chest 
congestion, coughing, and headache; a respiratory infection 
was noted.  His ear, nose, and throat were described as 
clear, and he was advised to discontinue smoking.  

The veteran complained of sinus congestion and sore throat in 
February 1969.  His lungs, however, were clear to 
auscultation.  An April 1969 chest X-ray was noted as normal.  

The veteran's service personnel records show he graduated 
from a course in field
medical services.  Personnel record entries from 1969 
establish he "participated in . . . combat operations . . . 
while attached to a Marine Infantry Battalion . . . ."  

May 1969 service medical records show a complaint of "pain 
and labored breathing only at night."  The veteran reported 
difficulty breathing, which began shortly after he arrived in 
Vietnam.  He denied any history of asthma or respiratory 
problems.  His chest sounds were described as raspy, and some 
sputum was noted, but chest X-rays were once again clear.

Examination in January 1973 disclosed normal findings with 
respect to his chest and lungs.  In a medical examination 
report dated in May 1974, the veteran complained of 
difficulty breathing.  He reported a medical history of 
developing asthma while in Vietnam, even though it was never 
diagnosed.  He said he mows lawns for a living and noted that 
for the two years prior to that examination, he had sought 
treatment for nasal congestion during the summer months, for 
which he was treated with prescribed nasal congestion 
medication.  He admitted to smoking cigarettes and a pipe on 
a daily basis.  Chest X-rays revealed clear lung fields, and 
only mild inspiratory and expiratory wheezing was noted.  The 
diagnoses included seasonal allergic rhinitis and asthma, 
secondary to grass weed pollen and house dust.  

From February 1976 to October 1980, the veteran underwent 
follow up treatment at the same facility for his asthma.  
Eventually, he was prescribed an inhaler.  

In June 1985, the veteran filed a claim of entitlement to 
service connection for asthma.  He reported that his asthma 
was "caused by Agent Orange in 1969 in Vietnam" and that he 
had received treatment in 1969 while serving in Dong Ha Run, 
Vietnam.  

VA conducted an examination in July 1985.  Consistent with 
his earlier reports of medical history, the veteran stated he 
experienced an incident of dyspnea in Vietnam in 1969.  He 
indicated he worked at a medical aid station, where he 
claimed he self-treated with over-the-counter medications and 
a bronchodilator to alleviate his breathing symptoms.  

The July 1985 VA examination rendered no positive findings.  
Pulmonary function test results were within normal limits.  
Chest X-rays were normal and unchanged when compared to those 
taken in July 1982.  Respiratory examination was clear, and 
there was no evidence of wheezing, rales, or rhonchi on deep 
inspiration, expiration, and coughing.  There were no 
residuals from AO exposure; diagnosis was a history of 
bronchial asthma due to allergies.

In a September 1985 rating decision, the RO denied 
entitlement to service connection for asthma and residuals of 
AO exposure.

A VA medical certificate dated in December 1986 shows the 
veteran had a history of allergies.  The pertinent diagnosis 
was allergic rhinitis.  In October 1989, a VA chest X-ray 
report showed no evidence of an acute process.  

VA outpatient treatment records from January 1990 note 
complaints of seasonal wheezing and congestion.  Physical 
examination was unremarkable to the extent no diagnosis was 
made.  

In October 1990, the veteran and his representative argued 
that his asthma was related to his claimed in-service 
exposure to AO.  At that time, the veteran provided 
documentation of his asthma, including previously submitted 
evidence of asthma treated by medication and inhalers.      

VA conducted an AO examination in November 1990.  The veteran 
indicated he was experiencing the effects of allergies and 
asthma at that time, but that he had never been hospitalized 
for asthma.  The examiner diagnosed bronchial asthma with 
allergies.  

A June 1991 letter from Dr. JRH (initials) states the veteran 
was under his care for an "asthmatic condition."

In a rating decision dated in April 1994, the RO denied 
entitlement to service connection for asthma and allergies 
due to exposure to AO.  In his February 1995 notice of 
disagreement, the veteran indicated he did not wish to pursue 
his claim as it related to AO exposure.  

A July 1995 letter from Dr. PRB reports that he first saw the 
veteran in 1992 for what he considered to be a history of 
bronchial asthma.


In a September 1995 RO hearing, the veteran testified that he 
began experiencing difficulty with breathing beginning in 
June 1967.  He stated that since he was a corpsman, he would 
self-medicate to alleviate his symptoms.  He testified that 
he had continuous problems with his breathing from 1967 to 
1974.  He first saw a physician in 1974 and was first 
diagnosed with asthma at that time.  He stated that the 
symptoms he had in 1967 had continued until the time of the 
hearing.  

Pursuant to the Board's June 1997 remand order for further 
development, the veteran submitted copies of private 
treatment records from Desert Pulmonary Consultants, dated 
from November 1992 to March 1996, which reflect further 
treatment for bronchial asthma.  

In October 1997, VA conducted an examination.  The examiner 
noted the veteran had never been referred to a pulmonary 
clinic for asthma.  He reported a history of smoking one pack 
of cigarettes per day since age 18 until he quit in 1991 at 
the age of 44.  Further review of his medical history showed 
that when he was seen at an allergy clinic in 1989, he dated 
the onset of his allergic problems to 1973, three years after 
discharge.  Nevertheless, on examination he did not have 
clinically significant asthma.  Diagnoses included morbid 
obesity, and "the mildest of asthma, which may be in fact 
asthmatic bronchitis secondary to cigarette smoking."   

VA conducted a special respiratory examination of the veteran 
in March 2003.  The examiner recorded that the claims file 
had been made available for review in conjunction with the 
examination.  The examiner noted that the service medical 
records had been reviewed in their entirety and briefly 
summarized the pertinent recordings.  

The examination concluded in a diagnostic impression of 
bronchial asthma since 1972 by history.  The examiner noted 
that although the examination was normal, the diagnosis of 
asthma seemed established.  He added that the reports from 
the service medical records did not present any firm evidence 
of asthma and in his opinion, they were not supportive of 
that diagnosis, with no abnormal chest examination noted and 
no doctor expressing the opinion that he had bronchospasm or 
asthma, and he was never assessed as having such.  

The examiner added that for reasons of lack of evidence of 
the condition in the service, it was his opinion that it is 
not as likely as not that asthma had its onset in service, 
nor was there evidence that any preexisting asthma, if 
present (and it is denied) was aggravated by the service.  A 
chest x-ray associated with the examination was negative for 
any evidence of active pulmonary disease.  Pulmonary function 
studies associated with the examination concluded in 
computerized interpretation of within normal limits 
spirometry and lung volumes, and mild decrease in diffusing 
capacity.

In October 2003 the veteran submitted a sworn statement to 
the Board outlining his contentions as to why he felt that 
service connection was warranted for asthma.

VA conducted a special respiratory examination of the veteran 
in April 2004.  The examiner recorded that the examination 
was in response to the veteran's previously submitted 
affidavit, and that the claims file had been made available 
for review in conjunction with the examination.  He noted 
that the facts of the service medical records were 
reconfirmed.  

The examiner noted that the veteran's affidavit had been 
reviewed.  He stated that it was difficult to be certain, but 
he did not believe that the affidavit's purpose is to claim 
that the veteran can retrospectively now document his own 
illness and present that as evidence.  

The examiner recorded his belief that the attorney's point is 
merely that it's possible that the veteran would self-treat 
and this would account for lack of evidence of asthma in the 
file.  The examiner noted that clearly, any attempt at self 
diagnosis by the veteran at this point would lack any 
objectivity.

The examiner recorded that reviewing all of the evidence, it 
was his opinion that to assume the veteran had asthma in the 
service would be entirely speculative.  Objective evidence 
was lacking.

In August 2004 the veteran's attorney requested an extension 
of 60 days for the veteran to obtain a private medical 
opinion in support of his claim.  The 60 days extension was 
granted; however, the veteran never submitted a private 
medical opinion in support of his claim.


Criteria

To establish service connection for a claimed disability the 
facts must demonstrate that a disease or injury resulting in 
current disability was incurred in active military service 
or, if preexisting active service, was aggravated therein.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

If not shown in service, service connection may be granted 
for various chronic diseases such as bronchiectasis disease 
if shown disabling to a compensable degree during the first 
post service year.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 
2002); 38 C.F.R. §§ 3.307, 3.309 (2004).

The CAVC has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. 
App. 247, 253 (1999); Pond v. West, 12 Vet. App. 341, 346 
(1999).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Moreover, that a condition or injury occurred in service 
alone is not enough; there must be a current disability 
resulting from that condition or injury.  See Rabideau v. 
Derwinski, 2 Vet. App. 141, 144 (1992); Chelte v. Brown, 10 
Vet. App. 268, 271 (1997).



Where the determinative issue involves a medical diagnosis, 
competent medical evidence is required.  This burden 
typically cannot be met by lay testimony because lay persons 
are not competent to offer medical opinions.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).

Where there is a chronic disease shown as such in service or 
within the presumptive period under 38 C.F.R. § 3.307 so as 
to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b) 
(2004).

This rule does not mean that any manifestation in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  

When the disease identity is established, there is no 
requirement of evidentiary showing of continuity. When the 
fact of chronicity in service is not adequately supported, 
then a showing of continuity after discharge is required to 
support the claim.  Id.

The CAVC has also reiterated that, alternatively, either or 
both of the second and third elements can be satisfied, under 
38 C.F.R. § 3.303(b) (2004), by the submission of (a) 
evidence that a condition was "noted" during service or 
during an applicable presumption period; (b) evidence showing 
post-service continuity of symptomatology; and (c) medical 
or, in certain circumstances, lay evidence of a nexus between 
the present disability and the post-service symptomatology.  
McManaway v. West, 13 Vet. App. 60, 65 (1999) (citing Savage 
v. Gober, 10 Vet. App. 488, 495-97).

The CAVC has established the following rules with regard to 
claims addressing the issue of chronicity.  The chronicity 
provision of 38 C.F.R. § 3.303(b) is applicable where 
evidence, regardless of its date, shows that a veteran had a 
chronic condition in service and still has such condition.  

Such evidence must be medical unless it relates to a 
condition as to which, under the CAVC's case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  

A lay person is competent to testify only as to observable 
symptoms.  See Falzone v. Brown, 8 Vet. App. 398, 403 (1995).  
A layperson is not, however, competent to provide evidence 
that the observable symptoms are manifestations of chronic 
pathology or diagnosed disability, unless such a relationship 
is one to which a lay person's observation is competent.  See 
Savage, 10 Vet. App. at 495-97.

The CAVC has further determined chronicity was not 
demonstrated when the sole evidentiary basis for the asserted 
continuous symptomatology was the sworn testimony of the 
appellant himself and when "no" medical evidence indicated 
continuous symptomatology.  McManaway, 13 Vet. App. at 66.

In Voerth v. West, 13 Vet. App. 117 (1999), the CAVC held 
that the appellant had not submitted medical evidence 
providing a nexus between an in-service injury and a current 
disability.  The CAVC held that where a claimant's personal 
belief, no matter how sincere, was unsupported by medical 
evidence, the personal belief cannot form the basis of a 
claim.

The CAVC stated that it clearly held in Savage that Section 
3.303 does not relieve a claimant of the burden of providing 
a medical nexus.  Rather, a claimant diagnosed with a chronic 
condition must still provide a medical nexus between the 
current condition and the putative continuous symptomatology.  
Until the claimant presents competent medical evidence to 
provide a relationship between a current disability and 
either an in-service injury or continuous symptomatology, the 
claimant cannot succeed on the merits of the claim.  Voerth, 
13 Vet. App. at 120.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3 
(2004).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When, after consideration of all of the evidence 
and material of record in an appropriate case before VA, 
there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).


Analysis
Preliminary Matter: Duties to Notify & to Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified as amended at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002)).  

The VCAA revises VA's obligations in two significant ways.  
First, VA has a duty to notify the appellant of any 
information and evidence necessary to substantiate and 
complete a claim for VA benefits.  See 38 U.S.C.A. §§ 5102, 
5103 (West 2002).  Second, VA has a duty to assist the 
appellant in obtaining evidence necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103A (West 2002).

VA issued regulations to implement the VCAA in August 2001.  
See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2003).  
The amendments became effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(a), which became effective 
August 29, 2001.  



VA specified that except for the amendment to 38 C.F.R. § 
3.156(a), the second sentence of 38 C.F.R. § 3.159(c), and 38 
C.F.R. § 3.159(c)(4)(iii), the amended regulations otherwise 
apply to any claim for benefits received by VA on or after 
November 9, 2000, as well as to any claim filed before that 
date but not decided by VA as of that date.  66 Fed. Reg. 
45,620.  

In its discussion of the scope and applicability of the 
regulations, VA stated that except for the amendment to 
38 C.F.R. § 3.156(a), the second sentence of 38 C.F.R. § 
3.159(c), and 38 C.F.R. § 3.159(c)(4)(iii), "the provisions 
of this rule merely implement the VCAA and do not provide any 
rights other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  VA went on to state that it would apply the new 
regulations to any claim pending but not decided by VA as of 
November 9, 2000.  Id.

The Board has given consideration to the provisions of the 
VCAA as they it apply to this case, and has determined that 
they do apply.  See Holliday v. Principi, 14 Vet. App. 280, 
282-83 (2001) [the Board must make a determination as to the 
applicability of the various provisions of the VCAA to a 
particular claim].  

The Board has considered whether the requirements of the VCAA 
have been fulfilled.

First, there is no issue as to the substantial completeness 
of the application.  38 U.S.C.A. § 5102 (West 2002).  The 
October 1990 claim appeared substantially complete on its 
face.  The veteran has clearly identified the disability in 
question and the benefit sought.  Further, he referenced the 
bases for the claim.  

Second, VA has a duty to notify the veteran and his 
representative of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. § 5103 (West 
2002); 38 C.F.R. § 3.159(b).  




The veteran has been advised of the type of evidence lacking 
to demonstrate entitlement to the benefit sought with the 
April 1994 rating decision, March 1995 statement of the case, 
subsequent supplemental statements of the case (SSOCs), and 
the December 2003 letter from the RO explaining the 
provisions of the VCAA.  The RO provided the specific 
provisions of the VCAA of 2000 in its February 2004 SSOC.

The December 2003 letter specifically provided the veteran 
with notice of the VCAA and explained the respective rights 
and responsibilities under the VCAA.  VA has no outstanding 
duty to inform the veteran that any additional information or 
evidence is needed.  

Third, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159(c).  The RO obtained 
the service and post service VA and private medical records.  

There is no indication that there is any other probative 
evidence available that has not been obtained concerning the 
issue on appeal.  By the December 2003 letter, the March 1995 
statement of the case, February 2004 SSOC, and additional 
correspondence and documentation of record from the RO, the 
veteran was clearly advised as to which portion of evidence 
is to be provided by him and which portion is to be provided 
by VA.  That requirement of VA has been satisfied, and there 
is no additional evidence that needs to be provided.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The requirements of the VCAA have been substantially met by 
the RO.  Every possible avenue of assistance has been 
explored, and the veteran has had ample notice of what might 
be required or helpful to his case.  

VA has satisfied its duties to inform and assist the 
appellant in this case.  Further development and further 
expending of VA's resources is not warranted.  

Additionally, it is noted that in a previous decision, 
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F.3d 1334 (Fed. Cir. 2003), the United States 
Court of Appeals for the Federal Circuit (CAFC) invalidated 
the 30-day response period contained in 38 C.F.R. § 
3.159(b)(1) as inconsistent with 38 U.S.C.§ 5103(b)(1).  The 
CAFC made a conclusion similar to the one reached in Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F.3d 
1339, 1348 (Fed. Cir. 2003) (reviewing a related Board 
regulation, 38 C.F.R. § 19.9).  

The CAFC found that the 30-day period provided in § 
3.159(b)(1) to respond to a VCAA duty to notify is misleading 
and detrimental to claimants whose claims are prematurely 
denied short of the statutory one-year period provided for 
response.  

In the instant case, the veteran was provided with initial 
notice of the provisions of the VCAA and its effect on the 
development of his claim in the December 2003 letter from the 
RO.  

That letter did indicate that the veteran should respond 
within 60 days; however, the SSOC was not subsequently issued 
until February 2004, when the veteran received a de novo 
review of his appeal.  

The record shows that the veteran was afforded a hearing with 
a Hearing Officer at the RO, and his claim was reconsidered 
on several occasions thereafter.  He has been afforded VA 
special respiratory examinations which address the very issue 
on appeal, and his claim was considered on the basis of the 
competent medical evidence of record,

Given that the veteran has been fully advised of his rights 
and responsibilities under the VCAA, that he was given the 
requested opportunity to submit a private medical opinion on 
his behalf in support of his claim, that he did not in fact 
submit such promised evidence, and that he has given no 
indication of additional evidence that has not been obtained, 
the Board has concluded that VA has no outstanding duty to 
inform the veteran that any additional information or 
evidence is needed.  

In any event, revisions to 38 U.S.C.A. § 5103 contained in 
the recently-enacted Veterans Benefits Act of 2003, which 
was made effective retroactively to November 9, 2000, the 
effective date of the VCAA, specify that VA is not 
prohibited from making a decision on a claim before the 
expiration of the one-year period after a notice to the 
veteran and his representative of the information needed to 
complete an application for benefits.  See the Veterans 
Benefits Act of 2003, P.L. 108-183, § ___, 117 Stat. 2651, 
___ (Dec. 16, 2003) [to be codified at 38 U.S.C. § 5103(b)].  
As noted above, there is no deficiency in the veteran's case 
at hand, nor would there be otherwise by operation of the 
new law.  

It is again noted that the veteran was afforded VA medical 
examinations and medical reviews.  Accordingly, additional 
examination of the veteran or another medical opinion is not 
warranted.  As will be discussed further below, the medical 
evaluation was completed through two independent reviews of 
the record, as it existed at the time.  The requirements of 
the VCAA have been substantially met by the RO.  Every 
possible avenue of assistance has been explored, and the 
veteran has had ample notice of what might be required or 
helpful to his case.  

VA has satisfied its duties to inform and assist the veteran 
in this case.  Further development and further expending of 
VA's resources is not warranted.  The Board finds that there 
will be no prejudice to the appellant if the Board decides 
his appeal at this time and the Board will, therefore, 
proceed to consider the appellant's claim on the merits.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

It is noted that the CAVC decision in Pelegrini v. Principi, 
18 Vet. App. 112 (2004) (Pelegrini II) (withdrawing and 
replacing Pelegrini v. Principi, 17 Vet. App. 412 (2004)) 
held, in part, that a VCAA notice, as required by 38 U.S.C. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  In this case, the initial AOJ 
decision was made prior to December 2003, when the veteran 
was notified of the VCAA.  However, the case was reviewed de 
novo thereafter, and the veteran was given additional 
opportunity to submit additional evidence which he never 
submitted.  

However, assuming solely for the sake of argument and without 
conceding the correctness of Pelegrini II that essentially 
adopted the same rationale as its withdrawn predecessor, the 
Board finds that any defect with respect to the VCAA notice 
requirement in this case was harmless error for the reasons 
specified above.

In the present case, a substantially complete application was 
received in October 1990.  Thereafter, in the April 1994 
rating decision, the RO denied the claim.  Only after that 
rating action was promulgated did the AOJ provide notice to 
the claimant regarding what information and evidence is 
needed to substantiate the claim, as well as what information 
and evidence must be submitted by the claimant, what 
information and evidence will be obtained by VA, and the need 
for the claimant to submit any evidence in his possession 
that pertains to the claim.  See the references to the 
documents issued to the veteran set out above.  

Because the VCAA notice in this case was not provided to the 
appellant prior to the initial AOJ adjudication denying the 
claim, the timing of the notice does not comply with the 
express requirements of the law as found by the CAVC in 
Pelegrini II.  The CAVC did leave open the possibility that a 
notice error of this kind may be non-prejudicial to a 
claimant.  

The CAVC in Pelegrini II incorporated essentially the same 
reasoning from its pervious decision, that is that the 
failure to provide the notice until after a claimant has 
already received an initial unfavorable AOJ determination, 
i.e., a denial of the claim, would largely nullify the 
purpose of the notice and, as such, prejudice the claimant by 
forcing him or her to overcome an adverse decision, as well 
as substantially impair the orderly sequence of claims 
development and adjudication.  

On the other hand, the CAVC acknowledged that the Secretary 
could show that the lack of a pre-AOJ decision notice was not 
prejudicial to the appellant.  In light of the CAVC's 
adoption of essentially the same principle in Pelegrini II, 
the Board finds that the CAVC in Pelegrini II has left open 
the possibility of a notice error being found to be non-
prejudicial to a claimant.  To find otherwise would require 
the Board to remand every case for the purpose of having the 
AOJ provide a pre-initial adjudication notice.  

The only way the AOJ could provide such a notice, however, 
would be to vacate all prior adjudications, as well as to 
nullify the notice of disagreement and substantive appeal 
that were filed by the appellant to perfect the appeal to the 
Board.  This would be an absurd result, and as such it is not 
a reasonable construction of section 5103(a).  There is no 
basis for concluding that harmful error occurs simply because 
a claimant receives VCAA notice after an initial adverse 
adjudication.  

Moreover, while strictly following the express holding in 
Pelegrini would require the entire rating process to be 
reinitiated when notice was not provided prior to the first 
agency adjudication, this could not have been the intention 
of the CAVC, otherwise it would not have taken "due account 
of the rule of prejudicial error" in reviewing the Board's 
decision.  See 38 U.S.C. § 7261(b)(2); see also Conway v. 
Principi, 353 F. 3d 1369 (Fed. Cir. 2004) (There is no 
implicit exemption for the notice requirements contained in 
38 U.S.C. § 5103(a) from the general statutory command set 
forth in section 7261(b)(2) that the Veterans Claims Court 
shall "take due account of the rule of prejudicial error.")  

In reviewing AOJ determinations on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C. § 7104(a), all questions in a matter 
which under 38 U.S.C. § 511(a) are subject to decision by the 
Secretary shall be subject to one review on appeal to the 
Secretary, and such final decisions are made by the Board.  

Because the Board makes the final decision on behalf of the 
Secretary with respect to claims for veterans' benefits, it 
is entirely appropriate for the Board to consider whether the 
failure to provide a pre-AOJ initial adjudication constitutes 
harmless error, especially since an AOJ determination that is 
"affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.  See 38 C.F.R. 
§ 20.1104.  There simply is no "adverse determination," as 
discussed by the CAVC in Pelegrini, for the appellant to 
overcome.  

Similarly, a claimant is not compelled under 38 U.S.C. § 5108 
to proffer new and material evidence simply because an AOJ 
decision is appealed to the Board.  Rather, it is only after 
a decision of either the AOJ or the Board becomes final that 
a claimant has to surmount the reopening hurdle.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
The notice was provided by the AOJ prior to the transfer and 
certification of the appellant's case to the Board, and the 
content of the notice fully complied with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

The claimant has been provided with every opportunity to 
submit evidence and argument in support of his claim, and to 
respond to VA notices.  Therefore, notwithstanding Pelegrini, 
to decide the appeal would not be prejudicial error to the 
claimant.  

The current decision in Pelegrini noted that a VCAA 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about 
the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information 
and evidence the claimant is expected to provide; and 
(4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, 
or something to the effect that the claimant should 
"give us everything you've got pertaining to your 
claim(s)."  


This new "fourth element" of the notice requirement 
comes from the language of 38 C.F.R. § 3.159(b)(1).  As 
the Board has already noted on several occasions, the 
veteran has already been afforded numerous opportunities 
to submit additional evidence.  

It appears to the Board that the claimant has indeed 
been notified that he should provide or identify any and 
all evidence relevant to the claim.  

In this case, because each of the four content requirements 
of a VCAA notice has been fully satisfied, the Board 
concludes that any error in not providing a single notice to 
the appellant covering all content requirements is harmless 
error.   The December 2003 notice in essence invited the 
veteran to submit any evidence he had regarding the matter at 
issue.  

The Board finds that VA has done everything reasonably 
possible to assist the claimant.  Adjudication of the claim 
may proceed, consistent with the VCAA.  The record 
demonstrates that remand for further action in accordance 
with the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 541 (1991).

Having determined that the duty to notify and the duty to 
assist have been satisfied, the Board turns to an evaluation 
of the veteran's claim on the merits.  


Service Connection

Following the point at which it is determined that all 
relevant evidence has been obtained, it is the Board's 
principal responsibility to assess the credibility, and 
therefore the probative value of proffered evidence of record 
in its whole.  Owens v. Brown, 7 Vet. App. 429, 433 (1995); 
see Elkins v. Gober, 229 F. 3d 1369 (Fed. Cir. 2000); Madden 
v. Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 1997) (and cases 
cited therein); Guimond v. Brown, 6 Vet. App. 69, 72 (1993); 
Hensley v. Brown, 5 Vet. App. 155, 161 (1993).

In determining whether documents submitted by a veteran are 
credible, the Board may consider internal consistency, facial 
plausibility, and consistency with other evidence submitted 
on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 
511 (1995); see also Pond v. West, 12 Vet. App. 341, 345 
(1999) (Observing that in a case where the claimant was also 
a physician, and therefore a medical expert, the Board could 
consider the appellant's own personal interest; citing 
Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) (holding 
that while interest in the outcome of a proceeding "may 
affect the credibility of testimony it does not affect the 
competency to testify." (citations omitted).

The Board reiterates the basic three requirements for 
prevailing on a claim for service connection.  To establish 
entitlement to service connection, there must be (1) 
competent evidence of a current disability (a medical 
diagnosis) Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); 
Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992); (2) 
incurrence or aggravation of a disease or injury in service 
(lay or medical evidence) Layno v. Brown, 6 Vet. App. 465, 
469 (1994); Cartright v. Derwinski, 2 Vet. App. 24, 25 
(1991); and (3) a nexus between the in-service disease or 
injury and the current disability (medical evidence) 
Grottveit v. Brown, 5 Vet. App. 91. 93 (1993).  See Caluza v. 
Brown, 7 Vet. App. 498 (1995); Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

The veteran has met the first requirement to prevail on a 
claim of entitlement to service connection; that is, he has 
the disability at issue claimed as asthma.  He does not 
satisfy the other two requirements for prevailing on a claim 
for service connection.  

In this regard, there is no evidence of incurrence or 
aggravation of asthma in service.  A VA examiner on two 
separate occasions reviewed the veteran's service medical 
records and found no evidence of asthma.

The veteran has argued in an affidavit that asthma originated 
coincident with active service.  A VA examiner has addressed 
his arguments and found them to lack evidentiary value from a 
medical stand point, and advised that the veteran had been 
resorting to speculation.  
The VA examiner subsequently reiterated that asthma was not 
shown in service and that additional review of the service 
medical records reinforced the previous opinion.

With respect to the third requirement to prevail on a claim 
of entitlement to service connection, the veteran again fails 
in his claim and the Board has in effect already expressed 
comments in this regard as well.  The third requirement that 
there be competent medical opinion linking asthma to service 
has clearly not been met.  

To the contrary, the competent medical opinion of record 
dissociates the veteran's service as the etiology for 
incurrence or aggravation of asthma.  The Board notes in 
passing that chronic respiratory disability such as 
bronchiectasis was neither diagnosed nor shown disabling to a 
compensable degree during the first post service year, 
thereby precluding a grant of entitlement to service 
connection on a presumptive basis.

The veteran is a lay person who has expressed an opinion 
relating his asthma to service.  He is not competent to 
address causation or etiology of his asthma.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  

Similarly, the Board is not competent to supplement the 
record with its own unsubstantiated medical conclusions, and 
certainly cannot oppose the competent VA medical opinion of 
record.  Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).

Simply put, in view of the evidentiary record with 
application of all pertinent governing criteria, the Board 
finds there exists no basis upon which to predicate a grant 
of entitlement to service connection for asthma.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2004).  

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim of 
entitlement to service connection for asthma.  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).


ORDER

Entitlement to service connection for asthma is denied.



	                        
____________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


